DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 3/15/2021, which are in response to USPTO Office Action mailed 12/16/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton (US PGPUB No. 2013/0114744; Pub. Date: May 9, 2013) in view of Chilakapati et al. (US Patent No.: 9,819,648; Date of Patent: Nov. 14, 2017).


Regarding independent claim 14,
Mutton discloses a computer-implemented method for transcode lifecycle buffering, comprising: instructing a transcoding service to transcode a video file to generate a transcoded video file; See Abstract, (Disclosing a computer-implemented (FIG. 1) method of transcoding video/audio content in preparation for online streaming or other delivery to users. The process comprising creating multiple versions of an original source file in different bitrates, framesizes, etc., i.e. a transcode service for transcoding video files by generating a transcoded video file.).
creating a reference folder corresponding to the video file; See Paragraph [0090], (Disclosing a Storage directory for storing archive URLs, i.e. a reference folder, indicating the location in Storage to which an archive or file is uploaded.).
generating a pointer for incorporation into an embed code, the pointer referencing the reference folder; See Paragraph [0081], (Disclosing a TransformLib component for rewriting container-specific incoming URLs to an IF forward URL, i.e. generating a pointer for incorporating into an embed code.). See Paragraph [0090], (The URL comprising a format wherein the URL as a whole gives the location of the archive directory, i.e. a pointer referencing the reference folder. The examiner notes that Paragraph [0075] describes the embed code as providing a link, such as a URL, to a video file. As such, the URL associated attributes of Mutton represent an embed code.
Mutton does not disclose incorporating the embed code including the pointer into a markup language document for a webpage; 
after the incorporation of the embed code, automatically receiving a file path for a storage location of the transcoded video file; 
and automatically storing the file path in the reference folder.
Chilakapati discloses incorporating the embed code including the pointer into a markup language document for a webpage; See Col. 19, line 58- Col. 20, line 13, (Disclosing a content delivery service for management of user-uploaded content. The method includes a step of transcoding a content item. A transcoding workflow services causes the content delivery service to store an access token and the content item identifier for a transcoded piece of content. The content item identifier and access token are encoded in a  URL that is embedded in HTML code generated for the content item, i.e. a markup language document for a webpage, that may be transmitted through a browser or other application  through a request that encodes the access token.).
after the incorporation of the embed code, automatically receiving a file path for a storage location of the transcoded video file; See Col. 19, line 58- Col. 20, line 13, (The content item identifier and access token are encoded in a  URL that is embedded in HTML code generated for the content item, i.e. a file path for a storage location of a piece of transcoded content.).
and automatically storing the file path in the reference folder. See Col. 19, line 58- Col. 20, line 13, (The transcoding workflow service causes the content delivery service to store the access token and content item identifier for transcoded content in a database, i.e. storing the file path in a reference folder.).
Mutton and Chilakapati are analogous art because they are in the same field of endeavor, transcoding services. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mutton to include the content delivery method disclosed by Chilakapati. Doing so would allow the system to deliver transcoded content across devices by injecting the content's identifiers into a browser or application via HTML.

Regarding independent claim 15,
Mutton discloses a computer-implemented method for transcode lifecycle buffering, comprising: instructing a transcoding service to transcode a video file to generate a transcoded video file; See Abstract, (Disclosing a computer-implemented (FIG. 1) method of transcoding video/audio content in preparation for online streaming or other delivery to users. The process comprising creating multiple versions of an original source file in different bitrates, frame sizes, etc., i.e. a transcode service for transcoding video files by generating a transcoded video file.).
automatically receiving a file path for a storage location of the transcoded video file; See FIG. 9 and Paragraph [0085], (End User request comprising a "base URL" (1) results in the Encoder delivering the requested data item in native format (9) wherein the format refers to URL specifications described in Paragraphs [0091]-[0097].).
automatically storing the file path; See Paragraph [0077], (Storage 640 stores on-demand files in native format, i.e. the native format file path is automatically stored in a reference folder of the storage system.).
Mutton does not disclose generating a unique placeholder corresponding to the video file, wherein the file path is automatically stored by locating and replacing instances of the placeholder with the file path in a markup language document for each of on one or more webpages.  
	Chilakapati discloses generating a unique placeholder corresponding to the video file, wherein the file path is automatically stored by locating and replacing instances of the placeholder with the file path in a markup language document for each of on one or more webpages. See Col. 19, line 58- Col. 20, line 13, (Disclosing a content delivery service for management of user-uploaded content. The method includes a step of transcoding a content item by a transcoding workflow service. The transcoding workflow services causes the content delivery service to store an access token and the content item identifier for a transcoded piece of content, i.e. generating a unique placeholder corresponding to the video file. The content item identifier and access token are encoded in a URL that is embedded in HTML code generated for the content item.)  See Col. 20, lines 17-27, (The redemption frontend server uses the access token to obtain HTML code which may them be provided to the receiver to deliver the transcoded content. The content delivery system may verify the content item identifier and access token in order to render the HTML code, i.e. locating and replacing instances of the placeholder with the file path in a markup language document for one or more webpages.).
	Mutton and Chilakapati are analogous art because they are in the same field of endeavor, transcoding services. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mutton to include the content delivery method disclosed by Chilakapati. Doing so would allow the system to deliver transcoded content across devices by injecting the content's identifiers into a browser or application via HTML. .

Regarding dependent claim 16,
	As discussed above with claim 15, Mutton-Chilakapati discloses all of the limitations.
	Chilakapati further discloses the step wherein a buffer manager is configured to automatically locate and replace instances of the placeholder with the file path following automatic receipt of the file path.  See Col. 20, lines 17-27, (The redemption frontend server uses the access token to obtain HTML code, which is provided to the receiver to deliver the transcoded content. The content delivery system, i.e. a buffer manager, may verify the content item identifier and access token in order to render the HTML code, i.e. locating and replacing instances of the placeholder when the URL is obtained by a requesting entity.).

Regarding independent claim 17,
Mutton discloses a computer-implemented method for transcode lifecycle buffering, comprising: instructing a transcoding service to transcode a video file to generate a transcoded video file; See Abstract, (Disclosing a computer-implemented (FIG. 1) method of transcoding video/audio content in preparation for online streaming or other delivery to users. The process comprising creating multiple versions of an original source file in different bitrates, framesizes, etc., i.e. a transcode service for transcoding video files by generating a transcoded video file.).
accessing file size metadata regarding the video file; See Paragraph [0159], (For a client request, a Fluxer component contacts the transcoding resource access server application (TRAS) to request a list of servers to use for transcoding and provides the TRAS with specific information about the request including an approximate size of the input source, i.e. file size metadata regarding the video file.).
transmitting the file size metadata to a video platform application; See FIG. 9 and Paragraph [0085], (End User request comprising a "base URL" (1) results in the Encoder delivering the requested data item in native format (9) wherein the format refers to URL specifications described in Paragraphs [0091]-[0097].).
automatically receiving a file path for a storage location of the transcoded video file; See Paragraph [0077], (Storage 640 stores on-demand files in native format, i.e. the native format file path is automatically stored in a reference folder of the storage system.).
automatically storing the file path; See Paragraph [0077], (Storage 640 stores on-demand files in native format, i.e. the native format file path is automatically stored in a reference folder of the storage system.).
	Mutton does not disclose incorporating an embed code including the file path into a markup language document of a webpage prior to storage of the transcoded video file in the storage location.  
	Chilakapati discloses incorporating an embed code including the file path into a markup language document of a webpage prior to storage of the transcoded video file in the storage location.  See Col. 19, line 58- Col. 20, line 13, (Disclosing a content delivery service for management of user-uploaded content. The method includes a step of transcoding a content item by a transcoding workflow service. The transcoding workflow services causes the content delivery service to store an access token and the content item identifier for a transcoded piece of content. The content item identifier and access token are encoded in a URL that is embedded in HTML code generated for the content item, i.e. incorporating an embed code including a file path into a markup language document.) The examiner notes that the process described in Col. 19, line 58- Col. 20, line 13 is described as first generating the access token and content item identifier pair that constitutes the content URL and then storing said URL in a database, i.e. prior to storage of the transcoded video file.
	Mutton and Chilakapati are analogous art because they are in the same field of endeavor, transcoding services. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mutton to include the content delivery method disclosed by Chilakapati. Doing so would allow the system to deliver transcoded content across devices by injecting the content's identifiers into a browser or application via HTML.

Regarding dependent claim 18,
As discussed above with claim 17, Mutton-Chilakapati discloses all of the limitations.
Mutton further discloses the step wherein the storage location has a storage capacity determined at least in part by reference to the file size metadata. See Paragraph [0084], (Disclosing an entry point stream manager (ESM) for receiving fragments from the ingest server where said fragments are aggregated into segments on a local disk. Once the segment size reaches an accumulation threshold, it is uploaded to Storage, i.e. segment size is subjected to an accumulation threshold representing a storage capacity for a storage location.).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton in view of Chilakapati as applied to claim 14 above and further in view of BATRA (US PGPUB No. 2016/0179826; Pub. Date: Jun. 23, 2016).
Regarding dependent claim 2,
As discussed above with claim 14, Mutton-Chilakapati discloses all of the limitations.
Mutton-Chilakapati does not explicitly disclose the step wherein the file path is automatically stored in a content management computing device.
Batra discloses the step wherein the file path is automatically stored in a content management computing device. See Paragraph [0014], (Disclosing the file name or file identifier can be stored in the NAS database with the content, i.e. the NAS is a content management device.).
Mutton, Chilakapati and Batra are analogous art because they are in the same field of endeavor, transcoding content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Mutton-Chilakapati to include the method of content storage disclosed by Batra. Doing so would allow for storage of original or transcoded identifiers alongside a data file as metadata. The metadata may be extracted by any requesting source in order to retrieve or otherwise manipulate a particular file.


Regarding dependent claim 3,
As discussed above with claim 14, Mutton-Chilakapati discloses all of the limitations.
Mutton-Chilakapati does not explicitly disclose the step wherein the file path is automatically stored via instruction by a digital asset management application.  
Batra discloses the step wherein the file path is automatically stored via instruction by a digital asset management application. See Paragraph [0014], (Disclosing the file name or file identifier can be stored in the NAS database with the content, i.e. the NAS is a content management device.). See FIGs. 3-4, (The method including steps where the file name is sent to the database through a computer application that manages documents. Note that a document is a digital asset.).
Mutton, Chilakapati and Batra are analogous art because they are in the same field of endeavor, methods and systems for video transcoding management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date of Mutton-Chilakapati to include the method of content storage disclosed by Batra. Doing so would allow for storage of original or transcoded identifiers alongside a data file as metadata. The metadata may be extracted by any requesting source in order to retrieve or otherwise manipulate a particular file.


Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton in view of Chilakapati as applied to claim 14 above and further in view of Guzik (US PGPUB No. 2014/0164266; Pub. Date: Jun. 12, 2014).
Regarding dependent claim 4,
As discussed above with claim 14, Mutton-Chilakapati discloses all of the limitations.
Mutton-Chilakapati does not disclose the step of automatically - generating a file key corresponding to the video file;
storing the file key in a metadata file; 
transmitting the file key to the transcoding service for association with the video file; 
receiving the file key in association with receipt of the file path;
storing the file path in the metadata file at least in part by matching the file key in the metadata file.  
Guzik discloses the step of automatically - generating a file key corresponding to the video file; See Paragraph [0045], (Disclosing generation of a message digest for an uploaded transcoded media file using MD5 or some other algorithm, i.e. the digest is a key.).
storing the file key in a metadata file; See Paragraph [0055], (Disclosing storage of the message digest. Note the message digest itself is a metadata file comprising a combination of all the identifies stored with the transcoded video file.).
transmitting the file key to the transcoding service for association with the video file; See Paragraph [0047], (The message digest can be persisted with the transcoded file, i.e. transmitted and stored.).
receiving the file key in association with receipt of the file path; See Paragraph [0047], (The message digest can be persisted with the file identifier, i.e. the key is received and stored with the file identifier or path.).
storing the file path in the metadata file at least in part by matching the file key in the metadata file. See Paragraph [0047], (The multi-media file may be persisted with one or more of a file identifier, message digest, metadata file and location identifier.).
Mutton, Chilakapati and Guzik are analogous art because they are in the same field of endeavor, methods and systems for video transcoding management. It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the method of Mutton-Chilakapati to include the key functionality as disclosed by Guzik. Doing so would allow video key information to be stored in association with a transcoded video file, thereby allowing these resources to be used to facilitate retrieval for further analysis. Paragraph [0045] of Guzik describes that the message digest value is used to determine whether the multi-media file, the metadata file, or both have been subsequently tampered with.

Regarding dependent claim 5,
As discussed above with claim 4, Mutton-Chilakapati-Guzik discloses all of the limitations.
Guzik further discloses the step wherein the file key is generated based at least in part on metadata regarding the video file according to a pre-defined rule. See Paragraph [0045], (Disclosing a message digest generator for generating a message digest for an uploaded transcoded media file. The message digest can be calculated based on the media file, the metadata file or both. Note [0022] wherein the message digest generator utilizes an MD5 or other known algorithm to generate the message digest. The examiner notes that hashing is a pre-defined rule.).

Regarding dependent claim 6,
As discussed above with claim 4, Mutton-Chilakapati-Guzik discloses all of the limitations.
Guzik further discloses the step wherein the file key is generated based at least in part on the video file according to a pre-defined rule. See Paragraph [0045], (Disclosing a message digest generator for generating a message digest for an uploaded transcoded media file. The message digest can be calculated based on the media file, the metadata file or both. Note [0022] wherein the message digest generator utilizes an MD5 or other known algorithm to generate the message digest. The examiner notes that hashing is a pre-defined rule.).


Regarding dependent claim 7,
As discussed above with claim 6, Mutton-Chilakapati-Guzik discloses all of the limitations.
Guzik further discloses the step wherein the pre-defined rule comprises a hashing algorithm. See Paragraph [0045], (Disclosing a message digest generator for generating a message digest for an uploaded transcoded media file. The message digest can be calculated based on the media file, the metadata file or both. Note [0022] wherein the message digest generator utilizes an MD5 or other known algorithm to generate the message digest. The examiner notes that hashing is a pre-defined rule.).

Regarding dependent claim 8,
As discussed above with claim 4, Mutton-Chilakapati-Guzik discloses all of the limitations.
Mutton further discloses the step wherein a buffer application comprising a buffer manager and an interchange module automatically receives the file path. See Paragraph [0133], (Disclosing the content server receiving BSI instructions for directing an output buffer, i.e. the server acting as a buffer manager. The output buffer receiving and serving content from the content server, i.e. an interchange module for receiving the content identified by URL, i.e. the file path.).


Regarding dependent claim 9,
As discussed above with claim 8, Mutton-Chilakapati-Guzik discloses all of the limitations.
Guzik further discloses the step wherein the interchange module exchanges data regarding the video file with an application programming interface of the transcoding service, the exchanged data being identifiable to the video file by reference to the file key. See Figure 1, (Wherein Workflow Processing Module 110 comprises a File Receiving Module 112 operatively coupled with other systems including Transcoding Module 114.). See Paragraph [0019] and [0022], (The file receiving module interfaces with other systems including the transcoding component via case identifiers linked by the message digest. Note [0045] wherein the message digest comprises video file identifiers.).

Regarding dependent claim 10,
As discussed above with claim 9, Mutton-Chilakapati-Guzik discloses all of the limitations.
Guzik further discloses the step wherein the application programming interface of the transcoding service automatically transmits the file key and the file path to the interchange module following generation of the transcoded video file. See Paragraph [0047], (Disclosing the multi-media file may be persisted with one or more of a file identifier, message digest, metadata file and location identifier. Note Figure 3 wherein the transmission and storage are performed following the transcoding step 306.).
Regarding dependent claim 11,
As discussed above with claim 9, Mutton-Chilakapati-Guzik discloses all of the limitations.
Mutton further discloses the step wherein the interchange module automatically queries the application programming interface of the transcoding service by reference to the file key to automatically receive the file path for the video file following generation of the transcoded video file. See Paragraph [0075], (The content server delivers a native output object, i.e. the transcoded video file, to the end-user client. Note [0133], wherein content is served by the output buffer, i.e. the interchange module automatically receives content from the content server.).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton in view of Chilakapati and Guzik as applied to claim 11 above, and further in view of Lai et al (US PGPUB No. 2004/0032348;  Pub. Date: Feb. 19, 2004).
Regarding dependent claim 12,
As discussed above with claim 1, Mutton-Chilakapati-Guzik discloses all of the limitations.
Mutton-Chilakapati-Guzik does not disclose the step wherein the buffer manager maintains a database comprising records having data fields for file keys and transcode video file status, the buffer manager automatically providing query instructions to the interchange module based at least in part on the transcode video file statuses of the database records.  
Lai discloses the step wherein the buffer manager maintains a database comprising records having data fields for file keys and transcode video file status, the buffer manager automatically providing query instructions to the interchange module based at least in part on the transcode video file statuses of the database records.  See Paragraph [0101], (Disclosing a resource manager for keeping track of what is cached within a transcoded cache and will discard videos that fall outside of the LRU algorithm. Note [0100] wherein the transcoded cache includes status information about records that have been transcoded.).
Mutton, Chilakapati, Guzik and Lai are analogous art because they are in the same field of endeavor, methods and systems for video transcoding management. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Mutton-Chilakapati-Guzik to include the LRU-based cache clearing of Lai. Doing so would allow transcoded videos to be removed from storage based on usage statistics. Removing rarely used records results in a more optimal use and management of storage resources.

Regarding dependent claim 13,
As discussed above with claim 12, Mutton-Chilakapati-Guzik-Lai discloses all of the limitations.
Lai further discloses the step wherein the buffer manager periodically automatically instructs deletion of database records for transcoded video files based at least in part on the transcode video file statuses of the database records. See Paragraph [0101], (Disclosing a resource manager for keeping track of what is cached within a transcoded cache and will discard videos that fall outside of the LRU algorithm, i.e. instructing deletion based on parameters of the transcoded video records stored in the transcoded cache. Note [0100] wherein the transcoded cache includes status information about records that have been transcoded.).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutton in view of Chilakapati as applied to claim 14 above, and further in view of Corley et al. (US Patent No. 9,380,326; Date of Patent: Jun. 28, 2016).
Regarding dependent claim 19,
As discussed above with claim 14, Mutton-Chilakapati discloses all of the limitations.
Mutton-Chilakapati does not disclose transmitting an identification of a storage device prior to receipt of the file path, the storage location being hosted by the storage device.
Corley disclose transmitting an identification of a storage device prior to receipt of the file path, the storage location being hosted by the storage device. See Col. 12, lines 60-63, (A content publisher may specify the location of the input store in which the content that is to be transcoded will be placed, i.e. specifying a storage device before transcoding or receiving file path information.).
Mutton, Chilakapati and Corley are analogous art because they are in the same field of endeavor, methods and systems for video transcoding management. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Mutton-Chilakapati to include the storage location information as disclosed by Corley. Doing so would allow storage to be pre-allocated prior to transcoding. This method of pre-allocation optimizes placement of transcoded content by verifying storage requirements and conditions prior to transcoding the video.

Regarding dependent claim 20,
As discussed above with claim 19, Mutton-Chilakapati-Corley discloses all of the limitations.
Mutton further discloses the step wherein the storage device stores the video file and the transcoded video file. See Paragraph [0085], (Disclosing a Storage component containing video/audio fragment data for encoding/decoding in response to a user request to retrieve a video/audio record.). Note [0158] wherein the storage system is a source for requesting batch or live transcoding jobs.


Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Mutton (US PGPUB No. 2013/0114744) in view of Chilakapati (US Patent No. 9,819,648) alone or in combination do not disclose the following limitation(s) of independent claim 14:
after the incorporation of the embed code, automatically receiving a file path for a storage location of the transcoded video file;
On Page 8, Paragraph 2 of Applicant’s Arguments/Remarks, Applicant argues that “there is no disclosure in Mutton that the Storage directory is populated, if at all, with file paths for storage locations of archived IF fragments after generation of IF forward URLs from end user requests.”
Paragraph [0070] of Mutton discloses an overview of a VOD delivery wherein VOD content is requested for delivery to a requestor. During the process, a conversion tool is used to convert source content to an intermediate format (IF) and said IF files are uploaded to the Storage subsystem. Note [0090] wherein the storage subsystem contains the archive directory, therefore, the process of Mutton directs content into its storage subsystem after it has undergone a conversion process such as the TransformLib component transforming the container-specific URL into an IF forward URL as described in Paragraph [0081]. Therefore, the system of Mutton discloses the ability to upload URLs representing file paths following transcoding operations.
and automatically storing the file path in the reference folder.
On Page 8, Paragraph 1 of Applicant’s Arguments/Remarks, Applicant argues that “the Office Action may not, without explanation, reject the corresponding claim using two different reference folders from two different references”. 
The examiner clarifies that Paragraph [0090] of Mutton discloses that URLs are formatted in such a way as to provide a location of an archive directory, wherein the examiner has interpreted said archive directory to be equivalent to a reference folder. Note Paragraph [0090] of Mutton wherein said archive directory is described as being a located within the Storage subsystem. 
Col. 19 line 58-Col. 20, line 13 of Chilakapati discloses placing an access token and media information representing transcoded content into a storage structure. Col. 19, lines 60-62 of Chilakapati describe the access token as being encoded in a URL embedded in HTML code. Therefore, the transcoding workflow disclosed by Chilakapati can be applied to the URLs of Mutton in order to embed the URL corresponding to content into HTML and store said URL in any storage medium such as the archive directory of Mutton, which has been previously interpreted as referring to the reference folder. The aforementioned elements of both Mutton and Chilakapati are considered by the examiner to be analogous and therefore the cited operations of Chilakapti may be applied to the systems of Mutton.


Applicant argues that Mutton (US PGPUB No. 2013/0114744) in view of Chilakapati (US Patent No. 9,819,648) alone or in combination do not disclose the following limitation(s) of independent claim 15:
generating a unique placeholder corresponding to the video file, wherein the file path is automatically stored by locating and replacing instances of the placeholder with the file path in a markup language document for each of one or more webpages.
The examiner clarifies that Col.17, lines 53-61 of Chilakapati discloses that the transcoding service is capable of replacing a piece of decrypted media with transcoded media to obtain transcoded files in response to a request by the transcoding service. Col. 19, lines 57–64 & Col 20, lines 17-27 further describe that the redemption frontend server uses the access token to obtain the HTML code which is verified and matched through the content delivery service for rendering. The content item identifier and access token are encoded in a URL embedded in HTML code, i.e. a markup language document, such that a browser or other application, i.e. one or more webpages, can use the URL to transmit a request that encodes the access token such that the content may be received at a device.
One of ordinary skill in the art would be able to recognize that rendering dynamic content via HTML would necessarily require replacing HTML placeholder tags with identifiers referring to said dynamic content. The method of Chilakapati discloses replacing decrypted media with transcoded media on request, specifically replacing HTML code in a browser or other application with the content item identifier and access token that correspond with the requested transcoded content.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159